DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
A Preliminary Amendment was filed on March 14, 2019 cancelling claims 13. Accordingly, the pending claims and those subject to examination are: Claims 1-12 and 14.
Claim Objections
Claim 3 is objected to because of the following informalities: It recites in part “and for creates a driver profile”. The phrase should read: and creates a driver profile. For examination purposes that is how the claim will be interpreted, but appropriate action is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limbacher et al. (U.S. Pat. Pub. No. US2019/0210604 A1).

Regarding claim 1, Limbacher discloses:
A driver assistance system for a vehiclesee Fig. 5 and paragraph 0059 for the driver assistance system 28.), the system comprising: 
a communication apparatus for communication with a backend systemsee Fig. 5, item 31 and paragraph 059 for the vehicle-to-X communication device 31); 
a sensor arrangement for capturing vehicle data and surroundings data (see Fig. 5, item 32 and paragraph 059 for the environment sensors 32, comprising a camera.); and 
a controller for initiating and performing a deceleration of the vehicle optimized with relation to energy consumption (see paragraph 0041 for an action plan with “efficiency criterion relative to the energy balance of the motor vehicle and a target criterion” to stop the vehicle “in the most energy-efficient manner,” which is determined through an “optimization process.”), based at least in part on: 
data received by the communication apparatus  from the backend system, see paragraph 0039 and 0059 for the process of stopping involving vehicle-to-vehicle, vehicle-to-infrastructure, and “vehicle-to-X” communication.
vehicle data (see paragraph 0040 for the process of stopping involving detecting the movement of the gas pedal. See paragraph 0047 for the process involving determining if the vehicle 7 has an electric motor.), and 
surroundings data (according to the specification of the instant application, the bottom of page 11 and the top of page 12, surroundings data includes traffic, time of day, and visibility. According to page 7 it is also includes distance from a vehicle in front and behind of the host vehicle and road signs. See paragraph 0039 for the process of braking involving using the host vehicle sensors to detect vehicles in front and behind the host vehicle as well as traffic lights, stop signs, and intersections.); 
wherein the deceleration is split into a coasting phase and a braking phase (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17.).


    PNG
    media_image1.png
    242
    618
    media_image1.png
    Greyscale

Figure 1 – Figure 2 of Limbacher. 

Regarding claim 5, Limbacher discloses the driver assistance system as claimed in claim 1.
Limbacher further discloses:
The driver assistance system as claimed in claim 1, wherein the controller calculates 
a beginning of the deceleration phase based at least in part on a driver’s input (see Limbacher, Figure 2 and paragraph 0045 for the coasting process being initiated, in one embodiment, when “the driver takes the foot off the gas pedal.” This is the beginning of the action plan. See also paragraph 0023 for the driving giving an indication to take over the braking function of the vehicle.)

Regarding claim 11, Limbacher discloses:
A vehicle (see Fig. 5, item 7 and paragraph 0059 for a motor vehicle 7) comprising: 
a wheel (see Fig. 3, item 7, for the vehicle having a wheel
a braking system (see paragraph 0045 for a “braking system of the motor vehicle 7”); 
a communication apparatus for communication with a backend system (see Fig. 5, item 31 and paragraph 059 for the vehicle-to-X communication device 31); 
a sensor arrangement for capturing vehicle data and surroundings data (see Fig. 5, item 32 and paragraphs 059 for the environment sensors 32, comprising a camera, and a navigation system 30. See paragraph 0039 for sensors on the vehicle that can determine surrounding traffic data.); and 
a controller for initiating and performing a deceleration of the vehicle optimized with relation to energy consumption, based at least in part on: 
data received by the communication apparatus from the backend system, 
vehicle data, and 
surroundings data (see paragraph 0023 for a system that can “actuate an automatically controllable braking system for the performance of the braking process.” Note that “the braking process” being referred to here is the “action plan” noted in 0011. This action plan is designed based on data from the vehicle-to-X, as mentioned in paragraph 0059, which can be a backend system, the action plan is also generated based on vehicle data and surroundings data, as mentioned in paragraph 0048.)
wherein the deceleration is split into a coasting phase and a braking phase wherein the braking system applies force against rotation of the wheel (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17.).

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (U.S. Pat. Pub. No. US2004/0093264 A1).

Regarding claim 7, Shimizu discloses:
A backend system for a driver assistance system (see Fig. 1, item 200), the backend system comprising: 
a communication apparatus for communication with a driver assistance system of a motor vehicle (see, Fig. 1, item 400 and 201, which communicates with the vehicle system, item 100); 
a computing unit for processing surroundings and vehicle data received by the communication apparatus from the driver assistance system to generate data to be sent to the driver assistance system (see Fig. 1, item 200, which includes various servers, which are computing units. Shimizu in general discloses a system that tracks, records, and analyzes data regarding how ecological various vehicle operators are driving on a particular route. The system then sends this data to individual drivers, as seen in Fig. 1, item 100, and paragraph 0117 in which the data is “provided only to the user;” although, as taught in paragraph 0116, the “respective users” (plural) can log on to the serve and obtain their individual driving information. See Shimizu paragraphs 0142 and 0143 for an individual driver being able to compare herself with other drivers on the road in terms of fuel consumption and environmental loads via a “display” on communication terminal 103. The driver can compare her own ecological footprint with other vehicles earlier data. See Shimizu, Fig. 1, and paragraph 0115 which mentions a “management server 202” that “searches for an event(s) causing…CO2 emissions” and “creates contents including the diagnosed results and comments (advises) on the results so that a user can drive in such a way as to remove the cause and reduce the environmental loads.” Note that the main goals of Shimizu are the same as the instant application, namely, ecological driving and fuel reduction.); 
a database for storing the data obtained (see Fig. 1, item 203 for a “database (user information, emission information, etc.)).  

Regarding claim 8, Shimizu discloses:
The backend system as claimed in claim 7.
Shimizu further discloses:
A backend system wherein 
the database stores surroundings and vehicle data of individual users (see paragraph 0142 for the backend “center 200” sending its analyzed data to the vehicle 100, including data on how ecological a particular route a driver is on is. The route is surroundings data and the emissions is vehicle data of the individual user.) 

Regarding claim 9, Shimizu discloses:
The backend system as claimed in claim 7.
Shimizu further discloses:
A backend system wherein 
the computing unit evaluates the data obtained (see paragraph 0142 for the backend “center 200” sending its analyzed data to the vehicle 100, including data on how ecological a particular route a driver is on is. The route is surroundings data and the emissions is vehicle data of the individual user. The backend computing device evaluates the data and sends it to the user. The user then decides whether or not to switch routes.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Be et al. (DE10 2013 104533 A1).


Yet Limbacher does not appear to explicitly further teach:
A driver assistance system wherein 
the communication apparatus interchanges data with the backend system
However, Be teaches:
A driver assistance system wherein 
the communication apparatus interchanges data with the backend systemsee Be, paragraph 0038 for the wireless connection to an “external database” and a “central database” for determining the location of traffic lights to stop at while the host vehicle is moving.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a driver assistance system wherein the communication apparatus interchanges data with the backend system wirelessly and in real time, as taught by Be. The motivation for doing so would be to have a vehicle stopping system that saves fuel and avoids safety hazards, as recognized by Be (see paragraph 0002). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Engel et al. (DE 10 2011 083013 A1).

Regarding claim 3, Limbacher discloses the driver assistance system as claimed in claim 1.
Yet Limbacher does not appear to explicitly further teach:
A driver assistance system wherein 
the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto.  
However, Engel teaches:
A driver assistance system wherein 
the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto (see Engel, paragraphs 0026-0027, and especially paragraph 0026 for the driver assistance system saving the “typical behavior of the driver, as in the past.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a driver assistance system wherein the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too see paragraph 0003-0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 3, Limbacher discloses the driver assistance system as claimed in claim 1.
Yet Limbacher does not appear to explicitly further teach:
A driver assistance system wherein 
the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior.
However, Engel teaches:
A driver assistance system wherein 
the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior (see Engel, paragraphs 0026-0027, and especially paragraph 0027 for the historical driver behavior being fed into the vehicle movement model 170.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to see paragraph 0003-0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Engel in further view of Ichinokawa (U.S. Pat. Pub. No. 2014/0180564 A1).

Regarding claim 6, Limbacher discloses the driver assistance system as claimed in claim 1.
Yet Limbacher does not appear to explicitly further teach:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers.  
However, Engel teaches:
A driver assistance system wherein 
the controller conditions data associated with an individual driver in relation to a mean value of all drivers (see Engel paragraph 0026 for collecting previous driving data on a driver to see if the driver “prefers a more sporty or a more comfortable driving style.” See paragraph 0033 for determining the driver stop times based on the mean earliest and latest possible times. )
And Ichinokawa teaches:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers (see Ichinokawa, paragraphs 0049 and 0061.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a driver assistance system wherein a driver assistance system wherein the controller conditions data associated with an individual driver in relation to a mean value of all drivers, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too long or too frequent coasting phases, as recognized by Engel (see paragraphs 0003-0004). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher and Engel, to add the additional features of a driver assistance system wherein a driver assistance system wherein the controller conditions and presents data associated with see paragraph 0007). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Ichinokawa. 

Regarding claim 10, Shimizu teaches:
The backend system as claimed in claim 7.
Shimizu further teaches:
A backend system wherein 
the computing unit forms  a value for all vehicles from which data are received (see Shimizu, paragraph 0045 for the backend “management server…comparing the fuel consumption and environmental-load emissions due to the fuel consumption with respect to each event and for a total driving time with those of the other vehicles, and breakdowns of the environmental-load emissions with respect to each other.)
Yet Shimizu does not teach everything else in claim 10.
However, Ichinokawa teaches: 
A system wherein
the computing unit forms  a mean value from which data are received (see Ichinokawa, paragraphs 0049 and 0061.)

Therefore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu, to add the additional features of a backend system wherein the computing unit forms  a mean value from which data are received, as taught by Ichinokawa. The motivation for doing so would be to assist a driver in becoming proficient at coasting in order to optimize fuel efficiency, as recognized by Ichinokawa (see paragraph 0007). 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Shimizu.

Regarding claim 12, Limbacher teaches:
A method for initiating and performing a deceleration of a vehicle, the method comprising: 
initiating a deceleration of the vehicle, based on the received data (see paragraph 0023 for a system that can “actuate an automatically controllable braking system for the performance of the braking process.” Note that “the braking process” being referred to here is the “action plan” noted in 0011. This action plan is designed based on data from the vehicle-to-X, as mentioned in paragraph 0059, which can be a backend system, the action plan is also generated based on vehicle data and surroundings data, as mentioned in paragraph 0048.); 
initiating a coasting phase, based on the received data (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17. This is part of the “braking process” that can be “automatically” performed, according to paragraph 0023.); and 
initiating a braking phase, based on the received data (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17. This is part of the “braking process” that can be “automatically” performed, according to paragraph 0023.).
Yet Limbacher does not teach as explicitly as other art
sending surroundings and vehicle data from the vehicle to a backend system; 
receiving data from the backend system; 
processing the  received backend data; 
However, Shimizu teaches:
sending surroundings and vehicle data from the vehicle to a backend system (see Fig. 1 for arrows going back and forth between  the vehicle, item 100 and the backend “center” item 200. See also paragraphs 0114-0115
receiving data from the backend system (see Fig. 1 for arrows going back and forth between  the vehicle, item 100 and the backend “center” item 200. See also paragraphs 0115 for the center using the processed information to give diagnosed results to the drivers); 
processing the  received backend data (see paragraphs 0142); 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a method comprising sending surroundings and vehicle data from the vehicle to a backend system; receiving data from the backend system; and processing the  received backend data, as taught by Shimizu. The motivation for doing so would be to “promote Eco-Driving”, as recognized by Shimizu (see paragraph 0011). 
This combination is especially obvious because Limbacher teaches in paragraphs 0039 and 0059 receiving data via vehicle-to-vehicle, vehicle-to-infrastructure, and “vehicle-to-X” communication methods. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Limbacher teaches:
A non-transitory computer-readable medium storing instructions, the instructions, when loaded and executed by a processor, configure the processor to (see Limbacher, Fig. 5 and paragraph 0059 for the control device 29, which “executes the method of the present disclosure.” Because the method includes interfaces with vehicle-to-X communication, instructions stored on non-transitory computer-readable medium with memory and executed by a processor is inherent.): 
initiate a deceleration of the vehicle based on the received data (see paragraph 0023 for a system that can “actuate an automatically controllable braking system for the performance of the braking process.” Note that “the braking process” being referred to here is the “action plan” noted in 0011. This action plan is designed based on data from the vehicle-to-X, as mentioned in paragraph 0059, which can be a backend system, the action plan is also generated based on vehicle data and surroundings data, as mentioned in paragraph 0048.); 
initiate a coasting phase based on the received data (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17. This is part of the “braking process” that can be “automatically” performed, according to paragraph 0023.); and 
initiate a braking phase based on the received data (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17. This is part of the “braking process” that can be “automatically” performed, according to paragraph 0023.).
Yet Limbacher does not teach as explicitly as other art
send surroundings and vehicle data from a vehicle to a backend system; 
receive data from the backend system; 
process the received backend data; 
However, Shimizu teaches:
send surroundings and vehicle data from a vehicle to a backend system (see Fig. 1 for arrows going back and forth between  the vehicle, item 100 and the backend “center” item 200. See also paragraphs 0114-0115); 
receive data from the backend system (see Fig. 1 for arrows going back and forth between  the vehicle, item 100 and the backend “center” item 200. See also paragraphs 0115 for the center using the processed information to give diagnosed results to the drivers); 
process the received backend data (see paragraphs 0142); 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a non-transitory computer-readable medium storing instructions, the instructions, when loaded and executed by a processor, configure the processor to send surroundings and vehicle data from the vehicle to a backend system; receive data from the backend system; and process the received backend data, as taught by Shimizu. The motivation for doing so would be to “promote Eco-Driving”, as recognized by Shimizu (see paragraph 0011). 
0039 and 0059 receiving data via vehicle-to-vehicle, vehicle-to-infrastructure, and “vehicle-to-X” communication methods. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maruyama (US20190100207 A1) teaches a coasting and braking system with an external server and data on previous roads traveled on.
Gostoli (US20140188379 A1) teaches averaging braking time for the host vehicle and other vehicles. 
Miller (US 20150232099) teaches determining an average coasting and braking time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665